DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation “wherein the partially-aged metal material is solution heat treated to a stable temper that does not require cold storage before retrogression” renders the claim indefinite. This limitation further defined how a partially-aged metal material is obtained, however it is unclear as written. In line 2 in Claim 1, the phrase “heating a partially-aged metal material to a first temperature to perform retrogression” is understood to happen after the partially-aged metal material is formed, and it is formed by solution heat treating a metal material to a stable temper that does not require cold storage before retrogression. However, the claim language is unclear because it can be read that the partially-aged metal material is further solution heat treated to a stable temper. Examiner suggests rewiring claim 1 to further clarify a partially-aged metal material with the following phrase --A method for forming a structure, the method comprising: solution heat-treating a metal material to a stable temper that does not require cold storage before retrogression to obtain a partially-aged metal material; heating a partially-aged metal material to a first temperature to perform retrogression; roll forming the structure from the partially-aged metal material after performing the retrogression, wherein the partially-aged metal material is not placed in cold storage before roll forming; and heating the structure to a second temperature to reach a final aged state--. 
Claims 2-9 is based on dependency to rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyvraz et al (US 2019/0062886 A1), hereinafter “Leyvraz”, as cited in the IDS dated 4/20/2021.
Regarding claim 1, Leyvraz discloses a method for forming an aluminum alloy (i.e., method for forming a structure) using a combination of casting, rolling solutionizing, quenching, reheating, and slowly cooling process steps (Abstract).  Levyraz discloses that the aluminum alloy can undergo various types of aging processes, such as pre-aging (Paragraphs [0072]-[0073]) or natural aging (Paragraph [0105]) and discloses that the pre-aging step can include heating the alloy to a temperature ranging from about 60C to about 130C for a period of 5 min to 24 hours (i.e., partially-aged material) (Paragraph [0072]). Leyvraz discloses heating the alloy to a temperature of at least 450C (i.e., heating a partially-aged material to a first temperature to perform retrogression) (Paragraph [0057]) and then undergoes one or more hot rolling passes at a temperature ranging from about 250C to about 550C (i.e., roll forming the structure) (paragraph [0061). Levyraz discloses an optional cold rolling step (i.e., not placed in cold storage) (Paragraph [0064]-[0065]) and discloses a second solutionizing heat step and a pre-aging or re-heating step (i.e., heating the structure to a second temperature to reach a final aged state) (Paragraph [0067], [0072]).
Regarding claim 2, Levyraz discloses a solutionizing step that includes heating the alloy (i.e., solution heat treating a material) (Paragraph [0067]). Levyraz discloses a pre-aging step that can include heating the alloy to a temperature ranging from about 60C to about 130C for a period of 5 min to 24 hours (i.e., partially-aged material) (Paragraph [0072]), which overlaps with the instantly claimed temperature and range, “heating the metal material to a temperature of between 170- and 190- degrees Fahrenheit for less than four hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Levyraz discloses a solutionizing step that includes heating the alloy (i.e., solution heat treating a material) (Paragraph [0067]). Levyraz discloses that the aluminum alloy can undergo various types of aging processes, such as pre-aging (Paragraphs [0072]-[0073]) or natural aging (Paragraph [0105]).
Regarding claim 4, Levyraz discloses that in some other instances, 7xxx series aluminum alloy products are supplied to users in a T6 temper, where the aluminum alloy product undergoes solutionizing followed by artificial aging (i.e., receiving the partially-aged metal material from a supplier facility) (Paragraph [0004]). 
Regarding claims 5 and 7, Levyraz discloses an aluminum alloy product has a yield strength of at least 100 MPa (14.5 ksi) and up to about 400 MPa (58 ksi), wherein the yield strength of the aluminum alloy increases by no more than 25 MPa, which overlaps with the instantly claimed yield strength, “the partially-aged metal material comprises a yield stress between 32 and 45 ksi after the retrogression”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 5 and 7, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01). In the instant case, the aluminum alloy of Leyvraz would be expected to have the same or similar properties of tensile yield strength and ultimate tensile strength as the instantly claimed alloy because the alloy of Leyvraz appears to be made by an identical or substantially identical method as disclosed above in claim 1.
Regarding claim 8, Levyraz discloses a pre-aging step following the solutionizing and quenching steps that include heating the alloy to a temperature ranging from about 60C to about 130C for a period of up to 24 hours (Paragraph [0072]). Levyraz discloses examples (Paragraph [0103]-[0106] that discloses various temperature and time ranges for the pre-aging step, therefore it would be obvious to one skilled in the art that a state of aging is monitored in order to determine the appropriate aging temperature and time period for the aluminum alloy product. 
Regarding claim 9, Levyraz discloses a method of making a rolled aluminum alloy product can be formed into a strip, shate, sheet, plate, billet, or other aluminum alloy product (Paragraph [0008]) for use in automobiles, aerospace applications, pipes, ships, storage containers, railing, conduit, etc (Paragraph [0075]). It is common for metal materials to be tapered for use in the above-mentioned structural forms and industries that use the metal materials. Leyvraz discloses heating the alloy to a temperature of at least 450C (i.e., heating a partially-aged material to a first temperature to perform retrogression) (Paragraph [0057]) and then undergoes one or more hot rolling passes at a temperature ranging from about 250C to about 550C (i.e., roll forming the structure) (paragraph [0061). Levyraz discloses an optional cold rolling step (i.e., not placed in cold storage) (Paragraph [0064]-[0065]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leyvraz (US 2019/0062886 A1), and further in view of Kamat et al (US 2012/0055588 A1), herein after “Kamat”, as cited in the IDS dated 4/20/2021. 
Regarding claim 6, Levyraz discloses a homogenization heating step that includes heating an aluminum alloy for up to 24 hours  (Paragraph [0057]-[0058]), which overlaps with the instantly claimed time period, “for two to five minutes”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Levyraz is silent in regards to heating temperature of approximately 400-degrees Fahrenheit.
However, Kamat, in the same field of endeavor, discloses methods for producing 7xxx aluminum alloy bodies to improve the strength and other properties of the aluminum alloy (Abstract). Kamat discloses thermal heating steps wherein the aluminum alloy can undergo a plurality of heat treatment steps for various time periods (Paragraph [0050]-[0051]). Kamat discloses that the temperature range for the thermal heat treatment steps can range from 150F to 400F or higher in order to achieve a predominately unrecrystallized microstructure and to achieve a condition or property including strength and ductility of the aluminum alloy (Paragraphs [0048]-[0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filedto have heated the aluminum alloy of Levyraz, which is heated for a time period of up to 24 hours (Levyraz; (Paragraph [0057]-[0058]), to approximately 400F in order to achieve a predominately unrecrystallized microstructure and to achieve a condition or property including improved strength and ductility of the aluminum alloy, as taught by Kamat above (Kamat; Paragraphs [0048]-[0052]). 
Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 4/29/2022, with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered. Applicant has amended claim 1 to include the limitation, “wherein the partially-aged metal material is solution heat treated to a stable temper that does not require cold storage before retrogression” to further clarify how a partially-aged metal material is obtained. However the limitation makes it unclear whether a partially aged-metal material is formed by solution heat treating a metal material to a stable temper that does not require cold storage before retrogression or if a partially aged-metal material is first formed and then undergoes a solution heat treating step. As disclosed in the 35 U.S.C. rejection above, Examiner’s suggests rewriting the claim to make it clear that a partially aged-metal material is formed by solution heat treating a metal material to a stable temper that does not require cold storage before retrogression, and the partially-aged metal material is heated to a first temperature to perform retrogression. As disclose above, Claims 1-9 remain rejected under 35 U.S.C. 112(b). 
Applicant’s arguments, see pp. 7-9, filed 4/29/2022, with respect to the previous rejection of claims 1-5 and 7-9 under 35 U.S.C. 103 over Leyvraz (US 2019/0062886 A1) have been fully considered but they are not persuasive. Applicant’s arguments, see pp. 7-9, filed 4/29/2022, with respect to the previous rejection of claim 6 under 35 U.S.C. 103 over Leyvraz (US 2019/0062886 A1), and further in view of Kamat (US 2012/0055588 A1) have been fully considered but they are not persuasive. 
Applicant argues that both Levyraz and Kamat do not disclose or suggest wherein the partially-aged metal material is solution heat treated to a stable temper that does not require cold storage before retrogression and does not disclose or suggest wherein the partially-aged metal material is not placed in cold storage before roll forming. 
However, Levyraz discloses a solutionizing step that includes heating the alloy (i.e., solution heat treating a material) (Paragraph [0067]). Levyraz discloses a pre-aging step that can include heating the alloy to a temperature ranging from about 60C to about 130C for a period of 5 min to 24 hours (i.e., partially-aged material) (Paragraph [0072]), which overlaps with the instantly claimed temperature and range, “heating the metal material to a temperature of between 170- and 190- degrees Fahrenheit for less than four hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Examiner interprets this heating step, which is within the same temperature range and time range as disclosed in instant claim 2, as a solution heat treating step of a metal alloy to a stable temper to form a partially-aged metal material. 
Furthermore, Levyraz discloses an optional cold rolling step (i.e., not placed in cold storage) (Paragraph [0064]-[0065]) and discloses a second solutionizing heat step and a pre-aging or re-heating step (i.e., heating the structure to a second temperature to reach a final aged state) (Paragraph [0067], [0072]). Therefore, Levyraz does discloses that the partially-aged metal material can be optionally placed in cold storage, but does not make it a necessary step. 
The previous rejection of claims 1-9 as disclosed above is hereby maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734